DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, see the RCE filed 7/28/2022 and the remarks and amendments filed 1/24/2022, with respect to the rejection(s) of claim(s) 1 under Kim ‘822 and claim 3 under Kim ‘822, Natarajan and Kitagawa have been fully considered but are unpersuasive.  Kim ‘653 continues to be applied in order address the new limitations of that “wherein the film layer, the adhesive layer, and the resin layer have different sizes and have corresponding edges that fit with one another in a straight line” that has been inserted into claim 1.  Kim clearly shows that when the layers are assembled, the corresponding edges of the layers may fit within one another, which is similar to the language used in application paragraph 0034.  Kim teaches a film layer (see thin film transistor array substrate layer 100) as well as resin layer or parts (see paragraph 0055, disclosing that “the reinforcing strips 310 and 320 may be formed by curing UV(ultraviolet) ray curing resin.”) and adhesive (adhesive layers 191 and 193), all which fit on a same line.   See Figure 9 below.

    PNG
    media_image1.png
    1007
    1007
    media_image1.png
    Greyscale

Thus, Kim teaches other edges wherein the film layer (corresponding to layer 110), the adhesive layer (corresponding to layers 191 and 193), and the resin layer (corresponding to layers 310, 320) have different sizes and have corresponding edges that fit with one another in a straight line.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim ‘822 (US 2013/0000822 A1) and Kim ‘653 (WO2012036389A2; English language equivalent available as US 2013/0180653 A1, all citations to the English language equivalent).

As to claim 1, Kim ‘822 discloses a cover window (see the abstract, disclosing “a window member for a display device”) comprising: 
a film layer (body 31) comprising at least one bent portion (see paragraph 0040, disclosing “FIGS. 3A through 3D show the window member 30 that may be fabricated through the foregoing process.  FIG. 3A is a plane view of the window member 30, in which a bezel 37 printed onto the high-hardness sheet 33 is disposed around a transparent window 35.  On the inner side of the window member 30, more particularly, on the inner side of the body 31 may be formed structures for binding to a housing, etc., of a portable terminal and the structures for binding to the housing are hidden by the bezel 37.  FIGS. 3B, 3C, and 3D are side views of the window member 30, and different curved shapes of the outer side of the window member 30 that may be formed using the foregoing process.”  See also paragraph 0032, disclosing “The body fabrication step 13 involves fabricating a body 31 of the window member 30 with high-polymer synthetic resin, more specifically, polymethylmethacrylate (PMMA) resin or polycarbonate (PC) resin, preferably by using injection molding.  The PMMA resin or PC resin, because of becoming transparent after cured, is suitable for the window member provided to the display device.”); 
a resin layer (the high-hardness sheet 33, which can be made of an organic/inorganic complex material, which is disclosed as “organic/inorganic complex material is a polyester-group high-polymer film of which both surfaces are coated by UV curing resin”) comprising at least one bent portion (see paragraph 0028, disclosing “Referring back to FIG. 1, the sheet fabrication step 11 involves fabricating a high-hardness sheet by processing the sheet material made of an organic/inorganic complex material or a glass material having a hardness of 9H or more with respect to pencil hardness and a thickness of 0.2 mm or less.  The organic/inorganic complex material is a polyester-group high-polymer film of which both surfaces are coated by UV curing resin to which a silica nano-filler is added.  Such a sheet material is fabricated to have a thickness of 0.2 mm or less, thus guaranteeing a hardness of 9H or more while minimizing strain stress during an attachment of the finished high-hardness sheet to the body of the window member or during a double injection of the finished high-hardness sheet.”); and 
an adhesive layer (optical clear adhesive (OCA) film) disposed between the film layer and the resin layer and adhering the film layer and the resin layer (see paragraph 0034, disclosing “To this end, an Optical Clear Adhesive (OCA) film and an UV curing adhesive can be used to attach the high-hardness sheet 33 to the body 31.”)
wherein some of the film layer, the adhesive layer, and the resin layer comprise different sizes.  Kim discloses in paragraph 0028 that the organic/inorganic complex which reads on the resin layer has “a thickness of 0.2 mm or less”, and discloses in paragraph 0035 that that the adhesive is a different size, teaching “A thickness of the OCA film is preferably less than 100 micrometer”
Kim ‘822 does not disclose the full limitation of wherein the film layer, the adhesive layer, and the resin layer have different sizes and have corresponding edges that fit with one another in a straight line.
Kim ‘653, however, discloses the full limitation of wherein the film layer, the adhesive layer, and the resin layer have different sizes and have corresponding edges that fit with one another in a straight line.  See especially marked up Figure 7 and 9 below.  Kim ‘653 teaches a film layer (see thin film transistor array substrate layer 100) as well as resin layer or parts (see paragraph 0055, disclosing that “the reinforcing strips 310 and 320 may be formed by curing UV(ultraviolet) ray curing resin.”) and adhesive (adhesive layers 191 and 193), all which fit on a same line.   See Figure 9 below.

    PNG
    media_image1.png
    1007
    1007
    media_image1.png
    Greyscale

Thus, Kim teaches other edges wherein the film layer (corresponding to layer 110), the adhesive layer (corresponding to layers 191 and 193), and the resin layer (corresponding to layers 310, 320) have different sizes and have corresponding edges that fit with one another in a straight line.  Paragraph 0044, reciting “Further, referring to FIG. 7, the reinforcing plates 140 and 150 can be adhered to the adhesive layers 191 and 193 which are formed along edges of the outer surfaces of the first substrate 110 and the second substrate in a state that the display panel 100a is bent in a desired curved surface, so as to be attached to the display panel” and Figure 7 especially shows the edge in the straight line on two edges between film layer 110 and adhesive layers 191/193.

    PNG
    media_image2.png
    546
    803
    media_image2.png
    Greyscale
.
Kim ‘653 teaches in paragraph 0057 that “by forming the reinforcing strips 310 and 320, the structural strength of the edge portion which is pared to the outer end thereof and is bent can be substantially increased.”
In an event changes in shape and size are obvious.  MPEP 2144.04.  And additionally, Kim teaches that it is known to have all of the edges the layers to have different sizes and have corresponding edges that fit with one another in a straight line.

    PNG
    media_image3.png
    498
    739
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the film layer, the adhesive layer, and the resin layer have different sizes and have corresponding edges that fit with one another in a straight line in order to ensure that the structural strength in the edge portion that is bent can be substantially increased and as an obvious change in size and shape.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kim ‘822 (US 2013/0000822 A1) and Kim ‘653 (US 2013/0180653 A1) as applied to claims 1 above, and further in view of Natarajan (US 2013/0284351 A1) and Kitagawa (US 2012/0056340 A1).

As to claim 3, Kim ‘822 and Kim ‘653 does not disclose a protection layer disposed on the film layer.
Natarajan, however, teaches a protection layer on a curved substrate (see paragraph 0027, disclosing that “The flexible thin-film lamination package 40 is positioned on the thin-film loading side 24 of the laminate-side vacuum bed 20. In one embodiment, the flexible thin-film lamination package 40 may comprise an optical polymer film, a pressure sensitive adhesive, an optical enhancing material, slim-glass, decorated or printed film, thin optically clear adhesive, electronic or biological functionalized layer or layers, and combinations thereof.  The optical polymer film may comprise at least one of PET film, TAC film, and polycarbonate film. The optical enhancing material may comprise at least one of an anti-reflective layer, an anti-glare layer, a protective layer, a touch functional layer, an electronic functionalized layer, or combinations thereof.”’).  Additionally, Kitagawa discloses that it is known to arranged optical films such that the first member comprises the resin layer, and the second member comprises at least one of the film layer and the protection layer, and the laminating results in the adhesive layer being arranged between the film layer and the resin layer to attach the film layer to the resin layer. Kitagawa teaches in paragraph 0205, in a process of producing polarizing film, that it is known “after attaching an optically functional film to a surface of the polarizing film on a side opposite to the thermoplastic resin substrate, a film, such as a protective film, may be attached onto the optically functional film through an adhesive layer.” Kitagawa teaches that these films are “optically functional film may be one of a plurality of conventional optically functional films incorporated in display devices so as to achieve various optical functions.” Paragraph 0205.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a protection layer disposed on the film layer as suggested by the teachings of Natarajan and Kitagawa in combination with the cover window (or window member) of Kim in order to utilize conventional optically functional films incorporated in display devices so as to achieve various optical functions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK